Title: [May 23. Saturday.]
From: Adams, John
To: 


      May 23. Saturday. We wrote this Letter
      
       
       
        
         
          Commissioners to John Paul Jones
         
         
          Sir
          Passi May 23. 1778
         
         A Pilot being wanted to conduct an Advice Boat to America, if you have in your Ship, a suitable Person that can be spared, the Commissioners request, that you would permit him to go on that Service. We have the honour to be, Sir your most obedient humble Servants
         
          B. Franklin,
          Arthur Lee,
          John Adams
         
        
       
      
      Dined at home with Company.
     